DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Sep. 29, 2020 has been entered and made of record.  In view of the approval of the terminal disclaimer dated Feb. 4, 2021, the non-statutory double patenting rejection has been explicitly withdrawn.

Allowable Subject Matter
	Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “since the double patent rejection should be moot in view of the terminal disclaimer filed with this response, Applicant respectfully submits that claims 1-20 are not in condition for allowance” (Remarks, p. 7).
Accordingly, the closest known prior art, i.e., Smith (US 2008/0246703 A1), Naugler, JR. et al. (US 2009/0195483 A1), Wu et al. (US 2014/0063080 A1), Martin et al. (US 2007/0146344 A1) and Plut (US 2005/0052446 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “divide the display into a number of fixed areas; randomly sample at least one subpixel in each of the number of fixed areas; convert a sample of the at least one subpixel in each of the number of fixed areas to a linear intensity scale”.
claims 2-7, they directly or indirectly depend from claim 1, and are allowable at least for the same reason above.
As to claim 8, it differs from claim 1 only in that it is the non-transitory computer-readable medium comprising computer-executable instructions executed by the system of claim 1.  It recites the similar limitations as in claim 1.  Please see above for detailed analysis.
As to claims 9-13, they directly or indirectly depend from claim 8, and are allowable at least for the same reason above.
As to claim 14, it differs from claim 8 only in that it is the method performed the computer-executable instructions stored in the computer-readable medium of claim 8.  It recites the similar limitations as in claim 8.  Please see above for detailed analysis.
As to claims 15-20, they directly or indirectly depend from claim 14, and are allowable at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on Monday through Friday at 09:30 AM ~ 06:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 11, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***